Citation Nr: 0822390	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a request for revocation of the forfeiture of VA 
benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from December 1941 to May 
1942.  The appellant claims as his former spouse.

This appeal came before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the Department of 
Veterans Affairs(VA) Regional Office (RO) in Manila, Republic 
of the Philippines.  In that decision, the RO determined that 
the appellant had not submitted the requisite new and 
material evidence to revoke a prior determination that she 
had forfeited her eligibility to VA benefits.  

In July 2006, the Board remanded the appeal for issuance of 
appropriate duty to assist notification.  The case was 
subsequently returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  In a February 1974 administrative decision, the RO 
determined that the appellant deliberately presented false 
and material evidence to VA in order to secure VA benefits.  

2.  In May 1975, the appellant was notified by VA 
Compensation and Pension Service that it had established 
beyond a reasonable doubt that she knowingly and 
intentionally presented materially false and fraudulent 
statements and evidence in support of her claim for death 
benefits, and therefore had forfeited all rights, claims, and 
benefits under the laws administered by VA.

3.  The evidence received since VA's May 1975 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the request for revocation of the forfeiture of 
VA benefits.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
request for revocation of forfeiture of VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's most recent request to 
reopen her claim was received after the enactment of the 
VCAA.

A July 2004 letter explained that the appellant had forfeit 
her rights, claims, and benefits under laws administered by 
VA when she submitted false and fraudulent evidence to 
establish entitlement to VA death benefits.  

A letter dated in July 2006 noted that restoration of death 
benefits had been previously denied and that she was required 
to submit new and material evidence to reopen her claim.  The 
letter explained the meaning of new and material evidence, 
and told the appellant that her most recent claim to reopen 
had been denied because she did not submit evidence 
exculpatory of her misdeeds or showing VA fraud in the 
original decision.  The evidence of record was listed and the 
appellant was told how VA would assist her in obtaining 
further relevant evidence.  This letter also explained the 
manner in which VA determines disability ratings and 
effective dates.

A March 2007 letter explained the evidence necessary to 
support a claim for dependency and indemnity compensation.  
It listed the evidence of record.  It explained the basis for 
the 1975 decision and told the appellant that she must submit 
new and material evidence to reopen her claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under VA law, whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper concerning any claim for 
benefits under any of the laws administered by VA (except 
laws pertaining to insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws pertaining to insurance benefits).  See 38 
U.S.C.A. § 6103(a) [formerly 38 U.S.C.A. § 3503(a)]; 38 
C.F.R. § 3.901.  The Court has held that a declaration of 
forfeiture may be revoked upon the presentation of new and 
material evidence, or revised based upon a finding of clear 
and unmistakable error in the original forfeiture decision.  
See Trilles v. West, 13 Vet. App. 314, 322 (2000). 

As noted above, VA determined in May 1975 that the appellant 
had knowingly and intentionally presented materially false 
and fraudulent statements and evidence in support of her 
claim for death benefits, and therefore had forfeited all 
rights, claims, and benefits under the laws administered by 
VA.

At the time of the May 1975 decision, the record included the 
report of an April 1950 field examination, during which the 
appellant stated that she had been living as husband and wife 
with R.A. since March 1949, and that they intended to be 
married legally.  In December 1951, the appellant was 
notified that her VA benefits were terminated.

In letters dated in March and August 1953, the appellant 
characterized herself as the widow of the veteran, and 
asserted that she was not remarried.  She maintained that 
under Philippine law, no element of valid marriage was 
complied with.

In July 1956, the appellant again asserted that she had not 
remarried or lived with another under the same roof.  

An affidavit received in February 1971 indicated that the 
affiant was the brother of the veteran.  He stated that the 
appellant had not remarried since the death of the veteran, 
although she had committed a wrongful act with a married man.  

In March 1971, the appellant completed an affidavit wherein 
she affirmed that she was the true and legal wife of the 
veteran and had remained unremarried since his death.  She 
stated that she had been victimized by a man who forced and 
intimidated her to commit a wrongful act before the bar of 
public knowledge, and that the illicit relationship 
terminated in 1950.  The appellant also submitted a VA Form 
21-686c, Declaration of Marital Status, indicating that she 
had not been married since her marriage to the veteran.

A VA field examination was conducted in December 1973, to 
verify whether the marital relationship between the appellant 
and R.A. had been terminated.  The appellant initially denied 
having had a marital relationship with R.A., but altered her 
response upon being advised of the consequences of making 
false statements under oath.  She testified that she and R.A. 
no longer lived together, as she separated from him three 
months previously.  She stated that she had four living 
children with him.  She indicated that she was known and 
reputed as his wife.  She noted that she had previously 
stated that her relationship with him had terminated in 1950 
because they had had a misunderstanding.  

The field examination also included interviews with local 
residents, to include a store owner, who stated that he knew 
the appellant to be a native of the area.  He stated that she 
was the wife of R.A. and that they had never been separated.  
Another individual stated that the appellant was known and 
reputed as R.A.'s wife and that they had never been 
separated.  

The field examiner also noted that he had interviewed various 
other residents, who indicated that the appellant and R.A. 
had lived together for many years and had never been 
separated.

In February 1974, an administrative decision held that the 
appellant had deliberately presented false and material 
evidence to VA when she had declared that she had not lived 
with any man as husband and wife since February 1971.

In May 1975, the VA Director, Compensation and Pension 
Service, determined that the appellant had knowingly and 
intentionally presented or caused to be furnished to VA 
materially false and fraudulent statements and evidence in 
support of her claim for death benefits as the unremarried 
widow of the veteran.  He concluded that the appellant had 
forfeited all rights, claims, and benefits unde the laws 
administered by VA.

Since VA's 1975 decision, the appellant has made numerous 
attempts to reopen her claim.  The RO issued its most recent 
final denial in June 1993.  In support of her requests to 
reopen, the appellant has submitted various materials, to 
include personal statements, as well as affidavits and 
statements from others, asserting that her relationship with 
R.A. had long since been severed.  These statements also 
indicate that the appellant was never legally married to 
R.A., and that she was the legitimate spouse claimant of the 
veteran.  She has submitted a copy of the certificate of 
marriage with the veteran and service personnel records 
pertaining to the veteran.  She has submitted an affidavit 
indicating that R.A. died in 1978.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the appellant's request for revocation of the 
forfeiture of VA benefits has not been submitted.  The 
evidence added to the record since the RO's most recent final 
decision is duplicative of evidence that was of record at the 
time of the previous rating decision.  As such, none of the 
evidence added to the record since the June 1993 decision 
relates to an unestablished fact necessary to substantiate 
the appellant's assertion that forfeiture of her right to VA 
benefits should be revoked.  The appellant's assertions she 
was not legally married to R.A. have been voiced numerous 
times previously and were considered by the RO and the 
Director of Compensation and Pension.  At the time of VA's 
decision revoking the appellant's VA benefits, VA determined 
that the appellant had knowingly and intentionally presented 
or caused to be furnished to VA materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits as the unremarried widow of the veteran.  
He concluded that the appellant had forfeited all rights, 
claims, and benefits unde the laws administered by VA.  Since 
that determination, no facts have changed.  Rather, the 
appellant has continued to assert that she was not legally 
married to R.A., and that the relationship was severed.  

In summary, the evidence added to the record since the 
previous final denial is essentially cumulative in nature.  
None of this evidence relates to an unestablished fact 
necessary to substantiate the appellant's claim.  
Accordingly, the claim is not reopened.  Lastly, the fact 
that R.A. may be dead neither provides a basis to reopen the 
claim or adjudicate the issue as a new claim.  Her claim is 
severed due to her own actions.  The fact that R.A. is dead 
does not change her prior actions.


ORDER

The appellant's application to reopen the request for 
revocation of the forfeiture of VA benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


